 



(ATARI LOGO) [y28606y2860600.gif]
INDEPENDENT CONSULTING AGREEMENT
Atari, Inc., a Delaware corporation, with an address of 417 Fifth Avenue, New
York, NY 10016 (“Atari”), hereby contracts with Ann E. Kronen (“Consultant”), to
render services in accordance with the terms and conditions of this agreement,
effective as of Tuesday, August 1, 2006 (the “Effective Date”). The parties
hereby agree as follows:

1.   Introduction.

  (a)   Atari is engaged in projects (collectively, the “Project”) directed
toward the design, development, and exploitation of interactive entertainment
products.     (b)   Consultant shall render certain business, technical and/or
creative activities in connection with the Project, as more fully specified
below and in Exhibit A to this Agreement. Consultant accepts such engagement.

2.   Engagement.

  (a)   Subject to the terms and conditions of this agreement, Atari hereby
retains Consultant as an independent consultant for a period (the “Consulting
Period”) beginning on the August 1, 2006 and ending March 31, 2007. Consultant‘s
primary contact at Atari shall be Bruno Bonnell, Chief Creative Officer and
Chairman of the Board, or such other person or persons who may be appointed by
Atari (the “Atari Representative”).     (b)   The parties expressly acknowledge
and agree that Atari is engaging Consultant as an independent contractor.
Consultant shall not have the right, power, or authority to bind Atari or to
make any contract or other agreement or assume or create any obligation or
liability, express or implied, on Atari’s behalf.     (c)   Without limiting the
generality of the foregoing, Consultant hereby agrees to conduct all activities
hereunder in Consultant’s own name.

3.   Compensation.       Atari shall pay Consultant a consulting fee at the rate
$15,000.00 (gross) per month payable at the last day of the month. Payments will
be made to Ann E. Kronen. Atari shall reimburse Consultant on a monthly basis
for pre-approved, reasonable and necessary expenses incurred by Consultant on
behalf of Atari in the performance of Consultant’s duties during the Consulting
Period (including but not limited to reasonable travel expenses) which are
otherwise acceptable in accordance with Atari’s standard expense reimbursement
practices for its independent contractors and which have been approved in
advance by the Atari Representative. Consultant shall submit expenses for
reimbursement in writing with supporting receipts and documentation in
accordance with the Internal Revenue Code and Regulations or as otherwise
required under Atari’s expense reimbursement procedures in effect from time to
time.   4.   Cooperation.       Consultant shall use her best efforts in the
performance of her obligations under this Agreement. Consultant shall cooperate
with Atari’s personnel, shall not interfere with the conduct of Atari’s business
and shall observe all of Atari’s rules, regulations and security requirements
concerning the safety of persons and property real and intellectual.

1



--------------------------------------------------------------------------------



 



(ATARI LOGO) [y28606y2860600.gif]

5.   Equipment.       Atari shall provide Consultant with reasonable and
necessary equipment required to perform required tasks. Any equipment provided
by Atari, or the purchase of which is funded by Atari, in connection with this
agreement, including all associated licenses, warranties, manuals and
documentation shall be and remain with Atari. During the Consulting Period, all
such equipment shall be used solely for purpose of work associated with Atari.
Upon the conclusion of the Consulting Period, or any other termination of this
agreement, all such equipment shall be returned to Atari promptly.   6.   Term
and Termination.

  (a)   The Consulting Period will automatically renew on a yearly basis,
beginning April 1, 2007 unless either party chooses not to renew, which will
require a 30 day written notice from the non-renewing party to the other party.
    (b)   Either party may terminate this agreement upon written notice for any
material breach of this agreement. This provision does not affect Atari’s right
under Section 14 hereunder.     (c)   Subject to the provisions of section 6(b)
above, the termination, cancellation or expiration of this agreement will not
affect any rights of either party which may have accrued up to the date of such
termination or expiration. In addition, the provisions of Sections 7 through 16
below shall survive any termination, cancellation or expiration of this
agreement.

7.   Confidentiality and Security.       Consultant recognizes and agrees that
in the course of performing services hereunder Consultant will generate or
otherwise become privy to written or orally conveyed information that is
proprietary or confidential to Atari, its affiliates, or their customers and/or
to other parties to whom they may have confidentiality obligations. This
information may include, without limitation, plans to introduce new products or
services (including in this regard the existence of the Project), methods of
doing business, planned transactions, market information, pricing information,
supply sources, license and contract terms, information pertaining to customers’
businesses, non-public financial data and operating results, system and
component designs, specifications, computer software and technical information.
Consultant understands that Atari and/or such affiliates, customers and other
parties regard such information as trade secrets, and Consultant will employ
Consultant’s best efforts to assure the continued confidentiality thereof.
Consultant will not disclose such information to anyone or use it for any
purpose other than the performance of Consultant’s services hereunder.
Consultant will take all reasonable measures to prevent any unauthorized person
from gaining access to such information and to prevent such information from
being accessed, disclosed or used in any unauthorized manner, including
complying strictly at all times with all applicable physical and computer system
security procedures. Consultant will not break or attempt to break any of
Atari’s (or such affiliates’, customers’ or other persons’) security systems, or
obtain, or attempt to obtain access to any program or data other than those to
which Consultant has been given access in writing. Upon any termination,
cancellation or expiration of this agreement or at Atari’s request at any other
time, Consultant will deliver to Atari all materials in tangible form containing
any of the information referred to in this Section 7, shall purge any and all
copies thereof from all files and storage media retained by Consultant, and
shall retain no archival or other copies thereof whatsoever. Further in such
event, Consultant shall return any keys, security passes, equipment or other
items or property supplied to Consultant by Atari or by any such affiliate,
customer or other person.

2



--------------------------------------------------------------------------------



 



(ATARI LOGO) [y28606y2860600.gif]

8.   Non-Solicitation.       Consultant agrees that during the Consulting Period
and for six months thereafter, Consultant will not, directly or indirectly,
without Atari’s prior written consent, employ, or engage as an independent
contractor, or solicit such employment or engagement, any individual who at the
time of such solicitation is engaged as an employee of Atari or its affiliates.
  9.   Ownership of Work Product.

  (a)   Atari shall own all patent, copyright, trademark, trade secret, mask
work or other intellectual property rights, and all applications for or to
register any such rights and all rights of priority under international
conventions with respect thereto (“Intellectual Property”) in and to the work
product created by or for Consultant in connection with the performance of this
agreement including without limitation all reports, programs and data
compilations. Consultant hereby assigns and agrees to assign to Atari
Consultant’s entire right, title and interest therein. Consultant has and shall
have no rights in or to the work product created by Consultant. Consultant shall
reserve no rights in nor shall Consultant have the right to use or reuse any
such materials itself or for any other client or customer.     (b)   Consultant
agrees that promptly upon the request of Atari Consultant will execute and
deliver, and cause its employees and subcontractors (if any) and such
subcontractors’ employees to execute and deliver, to Atari, or to such third
party as Atari may direct, without further compensation, any and all powers of
attorney, assignments, applications and other papers which may be necessary or
desirable fully to secure to and perfect in Atari (or such third party) the
rights in the Intellectual Property subject to Subsection 9(a) above, in the
United States and in any foreign country. Consultant agrees to assist Atari, and
to cause its employees and subcontractors (if any) hereunder and such
subcontractors’ employees to assist Atari in every proper way (including without
limitation, appearing as a witness to provide testimony), entirely at Atari’s
expense and for Atari’s benefit, in connection with prosecuting, securing,
maintaining, enforcing and defending any such Intellectual Property.     (c)  
Consultant shall notify Atari in writing prior to using in the performance of
Consultant’s services hereunder or in connection with any work product to be
provided hereunder, any material subject to any Intellectual Property rights of
Consultant or any third party. Atari shall have the royalty-free right to use in
its business, and to make, use and sell products, processes, and/or services
(“Works”) derived from any such Intellectual Property. Such rights shall include
without limitation the rights to adapt such Works to, and to distribute and
exploit them in any and all transmission, storage, display and performance media
now known or hereafter developed.     (d)   Consultant expressly assigns to
Atari any and all rights of paternity or integrity, rights to claim authorship,
to object to any distortion, mutilation or other modification of, or other
derogatory actions in relation to any of Consultant’s work product delivered to
Atari, whether or not such would be prejudicial to Consultant’s honor or
reputation, and any similar right, existing under judicial or statutory law of
any country in the world, or under any treaty (collectively “Moral Rights”),
regardless of whether such right is denominated or generally referred to as a
moral right. Consultant hereby irrevocably transfers and assigns to Atari any
and all Moral Rights that Consultant may have in any of Consultant’s work
product delivered to Atari. Consultant hereby forever waives and agrees never to
assert any and all Moral Rights Consultant may have in any of Consultant’s work
product delivered to Atari.

3



--------------------------------------------------------------------------------



 



(ATARI LOGO) [y28606y2860600.gif]

  (e)   As between Consultant and Atari, work owned by Consultant prior to the
date of this agreement which does not incorporate or rely upon any materials
owned or controlled by Atari or its affiliates will remain the property of
Consultant.

10.   Representations and Warranties.       Consultant represents, warrants and
covenants that neither the performance of the services to be rendered hereunder
nor any work product to be furnished hereunder, or the making, use or sale of
such work product, will infringe, misappropriate or violate any Intellectual
Property of any third party. Consultant further represents, covenants and
warrants that the entering into and performance of this agreement does not and
will not violate, conflict with or result in a material default under any
contract, lien or other legal requirement to which Consultant is a party or by
which Consultant or Consultant’s properties are bound. In addition, Consultant
represents and warrants that Consultant will not introduce, and take reasonable
measures so as to avoid the introduction, into any computer software system or
software of Atari, whether as part of Consultant’s work product hereunder or
otherwise, any virus, time bomb, worm or other device, program or routine which
was designed to corrupt or destroy programs, data or storage media, or cause a
computer or communications system to malfunction or to stop functioning.
Consultant also represents and warrants that all services shall be performed
with all necessary care, skill, and diligence.   11.   Indemnification.      
Consultant agrees to indemnify and hereby does indemnify, defend and hold
harmless Atari, its affiliates, and their respective officers, directors,
employees, distributors, agents, customers and licensees from and against any
liability, damage or expenses (including without limitation attorneys’ fees)
based on the untruth or breach of any representation, warranty or covenant
contained in this agreement.   12.   Independent Contractor; Payment of Taxes.  
    Consultant is not a partner, agent employee or joint venture of the Company.
Consultant is and shall be deemed an independent contractor, and shall be solely
responsible for and pay when due all estimated tax, withholding, social
security, disability, unemployment, self employment and other taxes imposed on
Consultant by the U.S. government or any other domestic or non-domestic,
federal, state, or local tax jurisdiction.   13.   Severability.       In the
event that any provision of this agreement shall be deemed by any tribunal of
competent jurisdiction to be in any respect or unenforceable, it shall be
modified only as necessary to render it enforceable, and shall be enforced
accordingly. In the event that, notwithstanding the foregoing, a tribunal of
competent jurisdiction shall refuse to enforce any of the provisions contained
in this agreement, then the unenforceable provision shall be deemed eliminated
from this agreement for the purpose of such enforcement to the extent necessary
to permit the remaining provisions hereof to be enforced.   14.   Specific
Performance.       Consultant recognizes that any breach of the terms of this
agreement (including but not limited to the terms of Sections 7 through 11
above) may give rise to irreparable harm for which money damages would not be an
adequate remedy, and accordingly, the parties agree that, in addition to all
other remedies available to it, Atari shall be entitled to enforce the terms of
this agreement by an injunction or a decree of specific performance, without
posting bond therefore.

4



--------------------------------------------------------------------------------



 



(ATARI LOGO) [y28606y2860600.gif]

15.   Notices.       All notices required or permitted hereunder shall be in
writing and delivered by hand or sent by facsimile transmission confirmed by
first class mail or by recognized overnight service (such as UPS or Federal
Express); shall be deemed effective upon hand delivery or the earlier of receipt
of the facsimile copy or the confirmation copy thereof. Notices to Consultant
shall be sent to the address on record with the Company’s Human Resources
Department. Notices to Atari shall be sent to:

Atari, Inc.
417 Fifth Avenue
New York, NY 10016
Attention: Human Resources Department

16.   General Provisions.

  (a)   This agreement may not be assigned or delegated by Consultant without
the prior written consent of Atari, which consent may be withheld or continued
in Atari’s sole discretion.     (b)   This agreement shall be governed by the
internal substantive laws of the State of New York, without regard to any choice
of law rules. Consultant and Atari each hereby consent to the jurisdiction of,
and confer exclusive jurisdiction upon, any state or federal court for or within
the State of New York, over any action, suit or proceeding arising out of or
related to this agreement, and Consultant located in Manhattan, and Atari hereby
irrevocably waives any objection which the Consultant may now or hereafter have
to the laying of venue of any such action, suit or proceeding arising out of or
related to this agreement brought in any such court, and hereby irrevocably
waives any claim that any such action, suit or proceeding in such a court has
been brought in an inconvenient forum.     (c)   No delay or omission by Atari
in exercising any right under this agreement shall operate as a waiver of that
or any other right. A waiver or consent given by Atari on any one occasion shall
be effective only in that instance and shall not be construed as a bar or waiver
of any right on any other occasion.     (d)   This agreement sets forth the
entire agreement between the parties regarding the engagement of Consultant by
Atari and supersedes all prior negotiations, understandings, and agreements,
oral or written. This agreement may be modified only by an instrument in writing
signed by the party sought to be bound by such modification.

*******************

5



--------------------------------------------------------------------------------



 



(ATARI LOGO) [y28606y2860600.gif]
TERMS ACCEPTED:
In witness whereof, the parties hereto have each caused this agreement to be
executed and delivered by its duly authorized officer or representative as of
the date first set forth above.

         
Ann E. Kronen
      ATARI, INC.
(“Consultant”)
      (“Atari”)
 
       
/s/ Ann E. Kronen
      /s/ Bruno Bonnell
 
       
(Signature)
      (Signature)
Ann E. Kronen
      Bruno Bonnell
 
       
(Print Name)
      (Print Name)
Consultant
      Chairman
 
       
(Title)
      (Title)
11/8/06
      11/8/06
 
       
(Date Signed)
      (Date Signed)

6